Opinion of the Court
Kilday, Judge:
Appellant was arraigned before a general court-martial convened at Camp Pendleton, California, charged with four specifications of absence without leave, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. He pleaded guilty and was found guilty as charged. He was sentenced to a bad-conduct discharge, total forfeitures, confinement at hard labor for two years, and reduction to the pay grade of E-1. The convening authority approved the sentence but *475suspended the execution of all portions, except the reduction in grade, for a period of fifteen months, with provision for automatic remission. A board of review in the office of the Judge Advocate General of the Navy-affirmed the findings of guilty and only so much of the. sentence as provided for a bad-conduct discharge, confinement at hard labor for twelve months, total forfeitures, and reduction to the pay grade of E-1, with the entire sentence, except for the reduction in grade, suspended on probation for twelve months.
Of the several issues assigned by appellate defense counsel in his petition
for review in this case two were granted for this Court’s consideration. One involves the “en masse” arraignment process intended by the law officer to test the providence of Brewer’s guilty plea and those of others. The second concerns the law officer’s failure to give more than a mere reference to introductory instructions usually given when the court is convened. The cases of United States v Pratt, 17 USCMA 464, 38 CMR 262, and United States v Shafer, 17 USCMA 456, 38 CMR 254, show these deviations to be in error. There is no prejudice for the same reasons shown therein.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.